UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6359


RONALD S. BROWN,

                     Petitioner - Appellant,

              v.

WARDEN JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-hc-02252-BO)


Submitted: September 23, 2021                                     Decided: October 4, 2021


Before WILKINSON and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald S. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald S. Brown, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 petition in which he challenged the execution of his sentence. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Brown v. Andrews, No. 5:19-hc-02252-BO (E.D.N.C.

Feb. 11, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2